            Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 1 of 18


                                                                 . «J i i \ I   >




                       IN THE UNITED STATES DISTRICT liAiSf 26 AHll'5
                        FOR THE DISTRICT OF NEW HAMPSHIRE




 CLINTON D. COX,




(Enter above the full name
ofthe plaintiff or plaintiffs in
this action)

                        vs.                Case No:_
                                          (To be supplied by the Clerk of this Court')
 STURM RUGER & CO. INC.

 ROBERT L. DANAHER,

 KIMBERLY PRITULA,

 JENNIFER DYER.

 MICHELE L. FERLAND.



(Enter above the full name of ALL
defendants in this action. Do not
use "etal."^


CHECK ONE ONLY:

                COMPLAINT UNDER THE CIVIL RIGHTS ACT,TITLE 42SECTION 1983
                U.S. Code (state, county,or municipal defendants)

                COMPLAINT UNDER THE CONSTITUTION("BIVENS" ACTION),TITLE
                28 SECTION 1331 U.S. Code (federal defendants)

   XX           OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPLAINT,PLEASE REFER TO "INSTRUCTIONSFOR
FILING," FOLLOW THESEINSTRUCTIONS CAREFULLY,
           Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 2 of 18




I.    Plaintifr(s):

      A.      Name:      CLINTON D. COX

      B.      List all aliases: N/A

      C.      Prisoner identification number:     # 13883"014

      D.      Place of present confinement:     F.C.I. Pekin

      E.      Address:     Post Office Box 5000.                 Pekin. III. 61555-5000

      (Ifthere is more than one plaintiff, then each plaintiff must list his or her name,aliases, I.D.
      number, place of confinement, and current address according to the above format on a-
      separate sheet of paper.)                                                              ^
II.   Defendant(s):
      (In A below, place the full name ofthe first defendant in the first blank, his or her official
      position in the second blank, and his or her place ofemployment in the third blank. Space
      for two additional defendants is provided in B and C.)

      A.      Defendant: Robert L. Danaher                       ^

              Title:    General Counsel                      ^

              Place of Employment: Sturm Ruger

      B.      Defendant:     Kimber^y Pritula

              Title:   Manager nf Exports

              Place of Employment:       Sturm Ruger

              Defendant:     Jennifer Dyer

              Title:   Senior Rpciorri.^ Clerk


              Place of Employment: Sturm Ruger

      (If you have more than three defendants, then all additional defendants must be listed
      according to the above format on a separate sheet of paper.)




                                                                                         Revised 9/2007
            Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 3 of 18




III.   List ALL lawsuits you(and your co-plaintiffs, ifany)have filed in any state or federal
       court in the United States:


       A.      Name of case and docket number:        N/A                 ^


       B.      Approximate date offiling lawsuit: N/A

       C.      List all plaintiffs (if you had co-plaintiffs), including any aliases: N/A



       D.      List all defendants:     N/A




       E.      Court in which the lawsuit was filed (iffederal court, name the district; ifstate court,
               name the county):        N/A

       F.      Name ofjudge to whom case was assigned:              N/A                                ^

       G.      Basic claim made:        N/A



       H.      Disposition of this case (for example: Was the case dismissed? Was it appealed?
               Is it still pending?):    N/A



       I.      Approximate date of disposition: N/A

IF YOU HAVE FILED MORE THAN ONE LAWSUIT,THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
and failure to do so may result in dismissal of your case, co-
plaintiffs MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                            Revised 9/2C07
         Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 4 of 18




IV.   Statement of Claim:


      State here as briefly as possible the facts of your case. Describe how each defendant is
      involved,including names,dates,and places. Do not give any legal arguments or cite any
      cases or statutes. If you intend to allege a number of related claims, number and set forth
      each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
      if necessary.)

                             See Attached Complaint




                                                                                      Revised 9/2007
Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 5 of 18




                                                            Revised 9/2007
         Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 6 of 18




V.    Relief:


      State briefly exactly what you want the court to do for you. Make no legal arguments. Cite
      no cases or statutes.


 Thfi Plaint-iff sepks ^0 mi 11 i nn dollar.g in  . for Fraud.
.Misrepresentation, and the Intentional.Infliction of Emotional
 Dis tressj




VI. The plaintiff demands that the case be tried by ajury. ^ YES                 CD MO
                                                        CERTIFICATION


                              By signing,this Complaint, I certify that the facts stated in this
                              Complaint are true to the best of my knowledge, information and
                              belief. I understand that ifthis certification is not correct, I may be
                              subject to sanctions by the Court.

                              Signed this             day of              20 /?



                                                            ntiffs)

                                Clinton D. Cox
                              (Print name)

                                # 13883-014
                              (I.D. Number)
                                F.C.I. Pekin


                                P.O. Box 5000

                                Pekin, 111. 61555-5000
                              (Address)




                                                                                          Revised 9/2007
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 7 of 18


                                                               :u:.: i ur \n

                                                        2-213DEC26 ft!^ll=5C
                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



CLINTON D. COX,

  Plaintiff,

  V.                                      Case No

STURM RUGER & CO. INC.,

  Defendant(s),
Robert L. Danaher,
 Kimberly Pritula,
 Jennifer Dyer,
 Michele L. Ferland,



                               COMPLAINT:




  Now Comes Clinton D. Cox, (hereinafter Plaintiff) by way of pro se
representation, hereby submits the instant petition in support of
his application for a tort.

                  In Support Thereof, It Is Stated;

  A Complaint must specify the time, place, speaker, and content of

the alleged misrepresentations, explain how the misrepresentations
were fraudulent and plead those events which give rise to a strong

inference that the defendant had an intent to defraud, knowledge of

the falsity or a reckless disregard for the truth. See Croteau v»
Olin Corp. 704 F. Supp. 318, 322 (N.H. January 12, 1989). The Plaintiff
notes, because the statute of limitations may be a particular con
cern here and because the course of events spanned many years.

                                  (-1-)
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 8 of 18


  It is especially important to allege when particular events hap
pened. See Salois v. Dime Savings Bank, FSB., 128 F.3d 20, 25 (1st
Cir. 1997).
                             Relevant Facts;


  Sturm Ruiger is a Delaware Corporation with corporate headquarters
in Southport Connecticut. The facility at which it manufactures the
9mm pistol is located in Connecticut. Sturm Ruger manufactures all
of it's P85 model pistols at the Southport Connecticut plant where
it also keeps it's plans, drawings, and equipment related to the 9mm
pistol. The Plaintiff points out that pertinent Bureau of Alcohol,
Tobacco and Firearms regulations require each pistol to be marked
with its manufacturing origin. The factual allegations in the com-,
plaint against the Sturm Ruger company, boil down to statements made
by it's employees"in B^xriminal matter with the United St"a1res"i)is-
trict Court in Connecticut. See United States v. Cox, 458 Fed. Appx.

79, 84 (2nd Cir. 2012),.and also see Cox v. United States, 783 F.3d 145,
150 (2nd Cir. 2015) an^Cox vrUnited States, 2018 U.S. Distriexis
85439 (D.Conn. May 22, 2018). Sturm Ruger's custodian of records, Ms.
Kimberly Pritula and Ms. Jennifer Dyer, constructed a fraudulent
story as to the company's documents on firearm records. See (Ms. Ly^:
Dyer's and Ms. Pritula's Affidavits).
  On approximately October 30, 2003, Sturm Ruger received from the
Plaintiff a letter dated October 27, 2003. See (Ms. Pritula Affida
vit) It notes, requested information concerning the model types and
serial numbers of the four firearms upon which the jury convicted
the Plaintiff of violating 18 U.S.C. 924(c) including the Ruger P95
model 9mm pistol bearing serial number 311-91989.


                                  (-2-)
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 9 of 18


(which the Plaintiff asserted with evidence that the gun did not

exist) See Exhibit (Sturm Ruger Website Page) Sturm Ruger received a
second request for information from the Plaintiff on approximately
November 29, 2003 and requested information similar to the first let
ter. On approximately November 17, 2003, Sturm Ruger mailed the

Plaintiff a letter informing him that it is company policy not to

communicate with any person in a correctional facility and that "we
are unable to send you any of the information you requested." See,
(Ms.Pristula Affidavit). The letter is signed by K.M. Pristula, the

custodian of records for Sturm Ruger.                                 ^
  Moreover, Ms- Pristula represents as noted above in a sworn affi
davit only that the company did not send firearm information to the
Plaintiff because of policy. In addition, the company domestic web-
page identifies no such—policy. See (Attachment Sturm Ruger_Webpage).
The Plaintiff points out that the custodian of records. Ms- Dyer con-
                                       •                              !

structed a fraudulent story as to Sturm Ruger's documents on firearm
records. This is—based~Tn part on her statement in her—aworn~aff-ida-
vit. The Plaintiff notes, according to the Superior Court of the
State of Connecticut document summary, the real firearm was recover

ed by the Bridgeport Police Department on or about April 23, 1999
off of Mr- Desmond Blllups- It should be noted that the gun was a

Sturm Ruger pistol model P85 bearing the same serial numbers as the
information in Ms- Dyer's affidavit. See Exhibits (Mr- Blllups re^^.i;
ports).
  The core facts asserted in this complaint, in these correspondent
with Ms- Pristula and Ms- Dyer primarily functioned as a custodian of
evidence. This is an administrative function not "analogous" to the


                                  (-3-)
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 10 of 18


advocacy of a prosecutor. See Butz v. Economou, 438 U.S. 478, 515,

98 S.Ct. 2894, 57 L.Ed.2d 895 (1978), nor otherwise intimately associ
ated with the judicial process. See Odd v» Malone, 538 F.3d 202, 213
(3rd Cir. 2008)(denying claim of absolute immunity for a "primarily
administrative" function) and also see Knovlton v. Shaw, 704 F.3d 1,
5 (1st Cir. 2013) (Absolute immunity ... is not available to ... offi
cials whose actions are primarily administrative ...) and Perez v.
Ellington, 421 F. 3d 1128, 1133 (10th Cir. 2005) (Absolute immunity
does not extend to actions that are investigative or administrative

in nature ... ) quoting Pfeiffer, 929 F.2dat 1490.                     ^
  As noted above, Ms. Pristula acted as an evidence custodian is con

sistent first of all with Sturm Roger's own description of its role
in Plaintiff's proceeding. Moreover, Sturm Roger in house counsel,

(Mr. Robert L. Danaher) represented ;to the District Court evaluating
Plaintiff's motion for a new trial, that Sturm Roger's policy are
not to respond to requests for information from incarcerated indivi
duals or their family members^ and notes the absence of—any—record —
of correspondence from Sturm Roger addressed directly to Plaintiff
other than the November 17, 2003 letter. Instead, Sturm Roger stated
that, in responding to the subpoena and court order, it had been a
non-party from which the Plaintiff sought discovery. In that capa
city, Sturm Roger claimed to have acted as any other non-part might.
The Plaintiff points put the characterization of Ms. Pristula's fun
ction follows from this admission by Strum Roger that it was not the
prosecutor but rather a non-party simply providing requested evi
dence. Other key facts alleged confirm this characterization as to
Ms. Pristula's herself..:?Msv Pr^.tiila's role in Sturm Roger company
was to provide the requested information to Ms- Dyer.

                                   (-4-)
           Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 11 of 18


  However, a different in house unit division, counsel Mr. Danaher
works, handled Sturm Roger's responses to the subpoena. Ms. Rristula,
in other words, was involved in the response to the subpoena and
court order only because she was the person familiar with the mate-*
rials requested. This complaint thus asserts that Ms. Rristula's
primary role was to inform both Mr. Danaher and Ms. Dyer about the
existence, or non-existence, of responsive documents among those ma
terials.

  The administrative nature of this role here is further apparent in

the nature of the subpoena and order. The subpoena requested ^11 re
levant documents and the order of a-ny previously undisclosed docu
ments. .Informing counsel Mr. Danaher whether documents responsive
to such explicit orders existed among the Plaintiff's materials did
not require advicacy by_lls.. Fristula. In this view, the Plaintiff
points out would be consistent with Odd, 538 F.3dat 213.
                               Governing Law;

  Under Federal Rule of~"Civi-l-^Procedure 9(b) "a party must slate
with particularity the circumstances constituting fraud or mistake.*
Fed. R. Civ. P. 9(b) see N. Am. Catholic Educ. Programming Found Inc. v.
Cardinalz, 567 F.3d8, 13-14 (1st Cir. 2009). The particularity stan
dard is satisfied if a plaintiff alleges the who, what, where and
when of the allegedly false or fraudulent representation. See Rods
V. S. New England Schbol of Law. 389 F.3d5, 15 (1st Cir. 2004). In
New Hampshire, fraudulent misrepresentation requires proof of (1)
a knowing misrepresentation of a false material fact; (2) a fraudu^
lent intent; (3) the claiming party's justifiable reliance on the
misrepresentation, and (4) damages caused to claimant by that reli
ance. See Nashua Trust Co. v. Weisman, 122, N.H. 397, 400, 445 A. 2nd

                                    (-5-)
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 12 of 18


1101 (1982). An "intentional concealment of a material fact" as

opposed to an affirmative misrepresentation can be fraud if the con

cealing party had a duty to disclose "arising from the relation of
the parties." See Lamrey v, Britton Constr.. 163 N.H. 252, 263, 37 A
3d 359 (2012).

                                 Claim One

                     Fraudulent Misrepresentation;


  To establish fruad Under New Hampshire law, a plaintiff must prove

that the defendant made a representation with knowledge of its falsi

ty or with conscious indifference to its truth with the intention to

cause another to rely upon it. The Plaintiff must also demonstrate

justifiable reliance. See Fogle v. Wilmington Fin., 2011 U.S. Dist.

Lexis 10115 at 28- (N.H. January 31, 2011). The Plaintiff asserts that
the defendants negli^ejrtly_ and falsely represented the trustworthi
ness of Sturm Ruger's firearm records. The factual background, as
noted above, based on the record and viewing all questionable asser-
tations in the lig-h-t mos-t- faAfflrable to the Plaintiff foU-ows.
  As noted, Mr. Danaher received a subpoena from the government com

manding the production of all documents pertaining to the investiga
tion of the Plaintiff on the guns. General counsel Mr- Danaheriifrom
Sturm Ruger was assigned to handle the reponse to the subpoena. In
meeting about how to respond to the subpoena, Mr- Danaher divulged
to Ms- Pristulakand Ms- Dyer that the company possessed the real
documents on the firearms, but Mr- Danaher took the position that
these documents were irrelevant to the Court's order. Because they

could all submit sworn affidavit on the company behalf. The Plain

tiff contends that the government used the corporation as an instru
ment in it's scheme and thus this was one of the means through which

                                   (-6-)
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 13 of 18


the government perpetrated the fraud. See Exhibit (Sturm Ruger) let
ter dated January 6, 2004). The Government though not a co-conspira
tor of the company does not have clean hands. See Cox v. United
States. 2014 U.S. Dist. Lexis 195081 at 2. (D. Conn. July 2, 2014).
They on the other hand ignored clear signs that this information was
fraud. See (Google on Sturm Ruger's firearm information).
  The Plaintiff then tracked Sturm Ruger's actions related to the ex
culpatory evidence that he asserted was unlawfully withheld during
his criminal proceeding. See Exhibit (Plaintiff letter to Sturm Rug
er dated April 12, 2019). Plaintiff points out that the Billup^ re
ports and other company reports first went unmentioned or were chara
cterized as assorted paperwork by ATF investigators in police re- .
ports. This was not an oversight, buf.reflected a collective deci"
sion on the part of Nr.^ Danaher and others to deny the exis-tence-of
this highly probative material. The Plaintiff points out that around
the same time, Mr. Danaher discouraged the district court from follo
wing up on an allegatidinTof—evidence tampering by the govemmerft.
Cox, 2104 Dist. Lexis at _2.
  For example many of Sturm Ruger's employees gave misleading state
ments in their sworn affidavits. This gives the Plaintiff no real
chance to defend. With enough details, the Plaintiff might be able
to question its employees or search it's records and find documents
or information that would allow him to defend.against * . See Nashua
Trust Co. V. Weisman. 122 N.H. 397, 400, 445 A. 2d 1101 (1982). As
noted above Sturm Ruger or people acting for them were on the receiv
ing end of the allegedly fraudulent documents. The Plaintiff asserts
that they know or at least, at one time knew who gave them advice or


                                   (-7-)
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 14 of 18


made representation to them, when and how the affidavits should be

made to the Court. Under the common law of New Hampshire, the tort

of intentional misrepresentation, or fraud, must be proved by show

ing that the representation was made with knowledge of its falsity

or with conscious indifference to its truth and with the intention

of causing another person to rely on the representation. The Plain
tiff notes, that Ms.Pritula's actions fall squarely within the . . . .
scope of criminal conduct that is attributable to a corporate employ

er. See Odd v» Malone, 538 F.3d 202, 213, (3d Cir. 2008). Moreover,
Ms- Pritula was acting both within the scope of her employment^as an
administrative officer of the company. The evidence at hand showed

that Ms. Pritula's insertion of fraudulent statements in her sworn

affidavit filing with the district.court served the purpose of meet
ing with Ms. Dyer on the .ma4;4:er for Sturm Roger. It is the Plain^^. .

tiff's position that the defendant's behavior when considered in the
light of all the circumstances was tantamount to a representation

that Sturm Roger was not"trustworthy, that this represen t-a tioh      s

false and had been negligently made; that the district court relied
on the representation and the Plaintiff suffered as a consequence

thereof. See Cox v- United States, 783 F.3d 145, 150 (2d Cir. 2015).

                                 Claim Two

            Intentional Infliction of Emotional Distress;


  The Plaintiff asserts 'Intentional Infliction of Emotional Dis-. . .

tress' as against all defendant's contending that they either
through their own actions, or vicariously acted in a manner that ex
ceeded all reasonable bounds of decency with an intent to inflict
emotional distress upon him. See Bourque v. Bow, 736 F. Supp. 398,

404 (D. N.H. 1990).
                                   (-8-)
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 15 of 18


  Plaintiff contends that he was shocked by the incidents of the

company Sturm Ruger and that the defendants acted out of a desire to

embarass him in public for no legitimate reason and subject him to

further humiliation and longer incarceration. See Cox v. United h ic:-

States, 2014 U.S. Dist. Lexis 195081 at 2. (D. Conn. July 2, 2014).
Under New Hampshire state law, tort of Intentional Infliction of

Emotional Distress has four elements, (1}/extreme and outrageous con
duct, (2) intent to cause severe emotional distress, (3) a casual
connection between the conduct and the injury and (4) severe emotion
al distress. Bourque,^y736 F. Supp. at 404.                            ^
  Here, Plaintiff's asserts against the defendants are plainly suffi
cient as a matter of law, to meet the extreme and outrageous conduct
element of a claim of emotional distress. As noted above, the Dis

trict Court published to-third parties, that he was guilty oi iraud
on the court even though they knew the allegation was false. Cox,

2014 U.S. Dist. Lexis at _2. The Plaintiff also explained in his letter
to Sturm Ruger dated-on April 12, 2019, the negative impact of the—
company's persistent refusal to clear his name of fraud on the coiirt.
This action provides several statistics suggesting that African
Americans are underrepresented within the justice system. See Cox v.
United States, 783 F.:3d 145, 150 (2d Cir. 2015) and also see (Plain
tiff Affidavit). Accordingly, Plaintiff has established that he has
suffered an injury in fact.

                                Conclusion


  Based on the above record and files of this case, the Plaintiff

respectfully requests the Honorable Court to carefully consider his
Complaint and to grant him relief in this case to which the Honor
able Court may deem Plaintiff is justly entitled. .

                                   (-9-)
         Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 16 of 18


                                                  Respectfully Submitted,

                                                                           r?

                                                   Clinton D. Cox
                                                   # 13883-014
                                                   F.C.I. Pekin
                                                   P.O. Box 5000
                                                   Pekin,. 111. 61555-5000




                        CERTIFICATE OF SERVICE:


  I, Clinton D. Cox do hereby attest that I placed the aforegoing
Complaint in a First-class envelope with pre-paid postage and on
the     day of December, 2019 did so mail it to the party below.

                       United States Courthouse
                    55 Pleasant Street, Room 110
                    Concord,New Hampshire 03301



                                                  Signed by:

                                                                      //.-2L- /T
                                                  Clinton D. Cox
                                                  # 13883-014
                                                  FCI Pekin
                                                  P.O. Box 5000
                                                  Pekin, 111. 61555-5000




                                 (-10-)
          Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 17 of 18



                                AFFIDAVIT



  My name is Clinton D. Cox, I am over the age of eighteen (18)
years, I am   of sound mind and suffer from no legal disabilities.
I am fully competent to testify to the matter stated herein. I have
personal knowledge of all the facts stated in this affidavit.

(1) I state for the record after spending almost 20 years in prison.
I caught a major break in my case. I found Mr. Desmond Billups, who
was arrested and charged in the city of Bridgeport, Connecticut on
or about April 23, 1999, for carrying a pistol without a permit.
According to his arrest records, the firearm recovered by the Bridge
port Police Department off of Mr. Billups, was a Sturm Ruger pistol
model P85 bearing the same serial numbers as the information in Ms.
Jennifer Dyer's affidavit.
(2) I state that Mr. Robert L. Danaher, reached an agreement with
other defendant's to frame me for a crime that I did not commit by
fabricating sworn documents. Mr. Danaher met with other like minded
individuals to craft a false yet detailed narrative that vindicated
the government of any wrong doing and implicated me on the other end
with fraud on the court.

(3) I state that the company Sturm Ruger deprived me of my rights to
a fair hearing on my motion for a new trial by fabricating evidence
which resulted directly in my unjust criminal convictions. There's
a reason why Mr. Danaher has had to pretend that Sturm Ruger is more
honest than it actually is, and that's because its part of the same
system that thrives with at least a certain level of getting away
with some deception.
(4) I also state for the record that this new information material
excluded Sturm Ruger's fabricated employee documents. And this new
information from Mr. Billups arrest reports would indicate instead
that Sturm Ruger employee's was most likely to fabricate their sworn
affidavits.




                                    (-1-)
         Case 1:19-fp-01268 Document 1 Filed 12/26/19 Page 18 of 18



(5) I state for the record that the district court shrugged off
Sturm Ruger as perpetrators of the fraud, they frequently relied on
Mr.Danaher's deposition to support their proposed findings of fact.
See, Cox v. United States, 783 F.3d 145, 150 (2d.Cir. 2015). As noted.
Cox's frist claim is that his trial counsel was ineffective for fail
ure to investigate evidence that weapons, which a witness testified
Cox had traded for drugs, were not manufactured until after the
events in question. Id. at 150.
(6) I state that this is the reason why I am still in prison today,
because of Sturm Ruger's actions. See Cox v. United States, 2014 U.S.
Dist. Lexis 195081 (D.Conn. July 2, 2014). As noted. Judge Thompson
stated as follows; "If there's one thing that I want Mr. Cox to take
away from this hearing when he's setting around and talking with peo
ple as to why he didn't get a lower sentence, he should understand
that the fact that he attempted to commit a fraud on the Court is a
significant reason as to why he did not get a lower sentence." Id.
at 4.



  I swear under the penalty of perjury, pursuant to 28 U.S.C. §1746,
that the above is a true statement.




                                                     Clinton D. Cox      ^
                                                                      /i-ti-zon

  Personally appeared, Clinton D. Cox, known to me, who swore to the
truth of the statements in the foregoing Affidavit and acknowledged
the same to be his free act and deed before me.

Dated:         lOi j


                                                     Notary Public




                                   (-2-)
